DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-9 and 15-23 have been examined in this application.  This communication is a Non-Final Rejection in response to Applicant’s “Amendment/Remarks” filed 9/20/2022.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink.
As per claim 1, Newman teaches: a plate system for repositioning patients, comprising an upper section (Fig. 7; 42 and 44), affixed to a lower section (Fig. 7; 40) having a low coefficient of friction (see column 4; lines 16-18, polyethylene has a low coefficient of friction), and a strap (Fig. 7; 22) attached to the lower section. 
Newman does not teach: [and] at least two separate plates, each plate being separately placeable under a patient's shoulder or hip.
Rutherford teaches: at least two separate plates, each plate being separately placeable under a patient's shoulder or hip (see Rutherford, Fig. 1, and col. 2, lines [24-44]. Fig. 1 shows the use of at least two separate plates [12] of the device: “several sled boards.” Regarding placement under a shoulder or hip: Col. 2, lines [35-40]: “the number used may vary, depending upon the characteristics of the patient. Very small adults and children and may require only two sled boards, while taller and heavier people may require four. Generally, one sled board will be placed underneath the shoulders, one underneath the buttocks…”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newman with these aforementioned teachings of Rutherford to allow for simpler/easier placement of the plurality of boards under a patient or to allow independent movement of different portions of the patient as desired.
Newman nor Rutherford do not teach: [the upper section] having a high coefficient of friction.
Assink teaches: the upper section having a high coefficient of friction (Paragraph 42 “it may be desirable to have a high coefficient of friction to prevent the bed pad from sliding around during normal movement. The sheet layer may obtain the water-repellant or water-absorbent properties and the low-friction or high-friction properties”, the sheet layer is top layer 14).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newman with these aforementioned teachings of Assink to modify the top surface of the upper section of Newman to be high friction as in Assink, in order to “prevent the bed pad from sliding around during normal movement” (Assink Paragraph 42).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent Application Publication 2008/0178390 to DuDonis.
As per claim 2, Newman as modified, teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: the lower section is formed from a rigid thermoplastic (see Newman, Column 4; lines 16-18).
Newman does not specifically teach: the upper section is made of an elastomeric material. 
DuDonis teaches: the upper section is made of an elastomeric material (Paragraph 89). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newman with these aforementioned teachings of DuDonis to modify the vinyl fabric of Newman to include a water-resistant polymer coating such as thermoplastic urethane as in DuDonis in order to prevent the transfer board’s cushioning layer from becoming moldy.
As per claim 3, Newman as modified, teaches all the limitations as described in the above rejection of claim 2, however, Newman does not specifically teach the elastomeric material is a silicone polymer or a thermal plastic urethane. 
DuDonis teaches the elastomeric material is a silicone polymer or a thermal plastic urethane (Paragraph 89). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Newman with these aforementioned teachings of DuDonis to modify the vinyl fabric of Newman to include a water-resistant polymer coating such as thermoplastic urethane as in DuDonis in order to prevent the transfer board’s cushioning layer from becoming moldy.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent 8,096,088 to Phillips.
As per claim 4, Newman as modified teaches all the limitations as described in the rejection of claim 1.
Newman does not teach:  the upper section is affixed to the lower section by means of an adhesive. 
Phillips teaches: the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
As per claim 7, Newman as modified teaches all the limitations as described in the rejection of claim 1.
Newman does not teach the upper section is reversibly affixed to the lower section. 
Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.

Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent Application Publication 2008/0178390 to DuDonis in further view of U.S. Patent 8,096,088 to Phillips.
As per claim 5, Newman as modified teaches all the limitations as described in the rejection of claim 2.
Newman does not teach:  the upper section is affixed to the lower section by means of an adhesive. 
Phillips teaches: the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
As per claim 6, Newman as modified teaches all the limitations as described in the rejection of claim 3.
Newman does not teach:  the upper section is affixed to the lower section by means of an adhesive. 
Phillips teaches: the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
As per claim 8, Newman as modified teaches all the limitations as described in the rejection of claim 2.
Newman does not teach the upper section is reversibly affixed to the lower section. 
Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
As per claim 9, Newman as modified teaches all the limitations as described in the rejection of claim 3.
Newman does not teach the upper section is reversibly affixed to the lower section. 
Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent 4,777,678 to Moore.
As per claim 15, Newman as modified teaches all the limitations as described in the rejection of claim 1, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent Application Publication 2008/0178390 to DuDonis in further view of U.S. Patent 4,777,678 to Moore.
As per claim 16, Newman as modified teaches all the limitations as described in the rejection of claim 2, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
As per claim 17, Newman as modified teaches all the limitations as described in the rejection of claim 3, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent 8,096,088 to Phillips in further view of U.S. Patent 4,777,678 to Moore.

As per claim 18, Newman as modified teaches all the limitations as described in the rejection of claim 4, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
As per claim 21, Newman as modified teaches all the limitations as described in the rejection of claim 7, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Claims 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,271,110 to Newman in view of U.S. Patent 4,012,799 to Rutherford in further view of U.S. Patent Application Publication 2007/0056096 to Assink in further view of U.S. Patent Application Publication 2008/0178390 to DuDonis in further view of U.S. Patent 8,096,088 to Phillips in further view of U.S. Patent 4,777,678 to Moore.
As per claim 19, Newman as modified teaches all the limitations as described in the rejection of claim 5, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
As per claim 20, Newman as modified teaches all the limitations as described in the rejection of claim 6, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
As per claim 22, Newman as modified teaches all the limitations as described in the rejection of claim 8, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
As per claim 23, Newman as modified teaches all the limitations as described in the rejection of claim 9, however, it does not teach: a connecting strap adapted to connect the straps attached to the separate plates.
Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pole and tab connection of Assink to be a three-strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”

Response to Arguments
Applicant’s arguments, filed 9/20/2022, with respect to the rejection(s) of claim 1 under Newman and Assink alone has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn  However, upon further consideration, a new ground(s) of rejection is made in view of Newman in view of Rutherford in further view Assink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/10/2022